                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

SEPTEMBER WEBSTER,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:18-cv-03940-TWP-DML
                                                     )
RECEIVABLES PERFORMANCE                              )
MANAGEMENT, LLC,                                     )
                                                     )
                              Defendant.             )

                         ORDER DENYING DEFENDANT’S
                    MOTION FOR JUDGMENT ON THE PLEADINGS

       This matter is before the Court on Defendant Receivables Performance Management,

LLC’s (“RPM”) Motion for Judgment on the Pleadings filed pursuant to Federal Rule of Civil

Procedure 12(c) (Filing No. 29). Plaintiff September Webster (“Webster”) filed this action against

RPM, alleging violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 (“FDCPA”)

(Filing No. 1). RPM filed an Answer (Filing No. 7) and then moved for judgment on the pleadings

(Filing No. 29). For the following reasons, the Motion for Judgment on the Pleadings is denied.

                                           I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required when reviewing a

motion for judgment on the pleadings, the Court accepts as true the factual allegations in the

Complaint and draws all inferences in favor of Webster as the non-moving party. See Emergency

Servs. Billing Corp. v. Allstate Ins. Co., 668 F.3d 459, 464 (7th Cir. 2012).

       Webster resides within the Southern District of Indiana. She incurred a debt that was

primarily for personal, family, or household purposes. The debt owed by Webster went into

default. RPM is a debt collection agency that operates from an address in Lynnwood, Washington.
RPM is licensed by the State of Indiana and does business within the Southern District of Indiana.

After Webster’s debt went into default, the debt was placed with or transferred to RPM for

collection, and RPM attempted to collect the debt from Webster. Webster disputed the debt and

asked that RPM cease all further communications about the debt (Filing No. 1 at 2).

       Webster retained John Steinkamp & Associates for legal representation regarding her

debts. Prior to September 27, 2018, RPM had reported to TransUnion, a credit reporting agency,

that Webster owed a debt to its client. On September 27, 2018, Webster’s attorney sent a letter to

RPM via facsimile. The facsimile transmission to RPM was successfully received by RPM. In

the letter to RPM, Webster’s attorney indicated that Webster disputed the debt RPM was

attempting to collect. On November 16, 2018, Webster obtained and reviewed a copy of her

TransUnion credit report. On November 16, 2018, RPM was still reporting Webster’s debt to

TransUnion without indicating that the debt was disputed. The TransUnion credit report dated

November 16, 2018 indicated that the debt had been verified in November 2018. The TransUnion

credit report failed to indicate that the debt was disputed by the consumer. Id. at 3.

       On December 14, 2018, Webster initiated this action by filing a Complaint against RPM.

Webster alleges that RPM violated Sections 1692e(8), 1692d, 1692f, and 1692e of the FDCPA by

continuing to report the debt to a credit reporting agency without indicating that the debt was

disputed. In her Complaint, Webster alleges that the failure to inform a credit reporting agency

that a consumer disputes her debt will always have an influence on the consumer because this

information will be used to determine the consumer’s credit score. Webster requests actual

damages, statutory damages, and attorney fees and costs (Filing No. 1). On January 29, 2019,

RPM filed an Answer and Affirmative Defenses (Filing No. 7), and then it filed a Motion for

Judgment on the Pleadings on June 14, 2019 (Filing No. 29).




                                                 2
                                   II.   LEGAL STANDARD

       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment after the parties

have filed a complaint and an answer, and the pleadings are closed. Rule 12(c) motions are

analyzed under the same standard as a motion to dismiss under Rule 12(b)(6). Pisciotta v. Old

Nat’l Bancorp., 499 F.3d 629, 633 (7th Cir. 2007); Frey v. Bank One, 91 F.3d 45, 46 (7th Cir.

1996). The complaint must allege facts that are “enough to raise a right to relief above the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although “detailed

factual allegations” are not required, mere “labels,” “conclusions,” or “formulaic recitation[s] of

the elements of a cause of action” are insufficient. Id. Stated differently, the complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009) (internal citation and quotation marks omitted). To be

facially plausible, the complaint must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556).

       Like a Rule 12(b)(6) motion, the court will grant a Rule 12(c) motion only if “it appears

beyond doubt that the plaintiff cannot prove any facts that would support his claim for relief.” N.

Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998) (quoting

Craigs, Inc. v. Gen. Elec. Capital Corp., 12 F.3d 686, 688 (7th Cir. 1993)). The factual allegations

in the complaint are viewed in a light most favorable to the non-moving party; however, the court

is “not obliged to ignore any facts set forth in the complaint that undermine the plaintiff’s claim or

to assign any weight to unsupported conclusions of law.” Id. (quoting R.J.R. Serv., Inc. v. Aetna

Cas. & Sur. Co., 895 F.2d 279, 281 (7th Cir. 1989)). “As the title of the rule implies, Rule 12(c)




                                                  3
permits a judgment based on the pleadings alone. . . . The pleadings include the complaint, the

answer, and any written instruments attached as exhibits.” Id. (internal citations omitted).

                                       III. DISCUSSION

       “Congress passed the FDCPA to ‘eliminate abusive debt collection practices.’ 15 U.S.C. §

1692. The FDCPA is liberally construed to achieve its purpose of protecting ‘the unsophisticated

consumer.’” Hutton v. C.B. Accounts, Inc., 2010 U.S. Dist. LEXIS 77881, at *4 (C.D. Ill. Aug. 3,

2010) (quoting Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 773 (7th Cir. 2003)). The

FDCPA prohibits a debt collector from using “unfair practices” or engaging in “harassing or

abusive conduct” as well as using “false, deceptive, or misleading representations.” Further, the

FDCPA specifically prohibits “[c]ommunicating or threatening to communicate to any person

credit information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8).

       RPM argues that judgment on the pleadings is appropriate for several reasons. First, RPM

asserts that it never received Webster’s faxed letter disputing the debt, which debt was then

reported to TransUnion without indicating a dispute. In her Complaint, Webster allegedes she sent

the dispute letter to facsimile number 1-888-203-3641 (“Facsimile 3641”), but RPM had removed

its inbound fax line in January 2018, many months before Webster used Facsimile 3641. When

Webster’s attorney sent the letter to Facsimile 3641, the fax line had been removed by RPM from

its consumer-facing media. RPM argues that, because Webster did not send the letter through

proper channels to communicate with RPM, Webster never gave notice to RPM that she disputed

the debt. Therefore, the “dispute” was not effective, and RPM could not violate the FDCPA by

failing to report any dispute to a credit reporting agency.




                                                  4
       Second, RPM argues it is entitled to judgment because Webster’s claims are moot. On

February 26, 2019, RPM served an offer of judgment on Webster pursuant to Federal Rule of Civil

Procedure 68, offering her $1,000.00 and reasonable attorney fees. On March 27, 2019, Webster

rejected the offer of judgment. RPM’s offer to satisfy Webster’s demand and her rejection of that

offer eliminates Webster’s stake in the litigation and undermines any live controversy that existed.

Thus, RPM argues, the claims are moot, and it is entitled to judgment.

       Lastly, RPM argues Webster has not suffered an injury-in-fact and therefore lacks standing.

RPM asserts that, “in the Complaint, Plaintiff fails to identify her injury or how Defendant engaged

in any conduct or omission that caused her any injury. Without the existence of an injury in fact,

Plaintiff’s Complaint fails as matter of law.” (Filing No. 30 at 6.)

       Responding to RPM’s first argument, Webster contends that RPM received her letter

disputing the debt, and Facsimile 3641 has long been in use by RPM. She asserts that her retained

counsel previously has successfully used Facsimile 3641 at least twelve times in the past two years

to send disputes and notices to RPM. She received a fax transmission receipt showing that her fax

to RPM was successfully transmitted. Additionally, Facsimile 3641 is still listed for RPM on the

Nationwide Multistate Licensing System & Registry (Filing No. 31-1) and on the Better Business

Bureau’s website (Filing No. 31-2); thus, Facsimile 3641 is listed for RPM and available to

consumers on consumer-facing media. Webster argues it was appropriate for her to use Facsimile

3641 to send her letter disputing the debt to RPM, and RPM did receive the letter. Therefore, RPM

violated the FDCPA when it failed to notify TransUnion that the debt was disputed.

       Responding to RPM’s second and third arguments, Webster asserts,

              Defendant RPM argues that since Ms. Webster rejected a Rule 68 Offer of
       Judgment for $1,001 in damages and reasonable attorneys’ fees, her claim is moot.
       (Dkt. 30 at pp. 1, 5). Defendant RPM’s Offer of Judgment did not, however, offer
       Ms. Webster full and complete relief on her claims under the FDCPA, since she



                                                 5
       sought both actual and statutory damages, see, 15 U.S.C. § 1692k(a)(1) and (2),
       see, Dkt. 1 at p. 5.

               More importantly, rejecting a Rule 68 Offer of Judgment does not moot a
       plaintiff’s claims. Defendant cites Damasco v. Clearwire Corp., 662 F.3d 891 (7th
       Cir. 2011) (Dkt. 30, p. 5) for this proposition, but Damasco was overruled by the
       Seventh Circuit in Chapman v. First Index, Inc., 796 F.3d 783, 787 (7th Cir. 2015)
       (“We overrule Damasco, … and similar decisions to the extent they hold that a
       defendant’s offer of full compensation moots the litigation or otherwise ends the
       Article III case or controversy”). Moreover, a year later, the U.S. Supreme Court,
       in Campbell-Ewald v. Gomez, 136 S.Ct. 663, 668-672, 193 L.Ed.2d 571 (2016),
       came to this same conclusion – that a Rule 68 Offer of Judgment does not moot a
       plaintiff’s complaint.

               RPM also argues that Ms. Webster has failed to allege an “injury in fact”
       (Dkt. 30 at p. 6), when, actually, she did allege that RPM’s failure to accurately
       report her disputed debt caused her material harm, see, Dkt. 1 at ¶¶ 36, 37, citing,
       Evans, 889 F.3d 337, 345-46. As the Seventh Circuit held in Evans, the failure to
       report a disputed debt as disputed to a credit reporting agency is a material harm
       for standing purposes:

           PRA’s alleged violation of § 1692e(8) is sufficient to show an injury-in-
           fact. Because PRA failed to report to a credit reporting agency that the
           debt is disputed, the plaintiffs suffered “a real risk of financial harm caused
           by an inaccurate credit rating.”

       See, Evans, 889 F.3d at 345, citing, Sayles, 865 F.3d at 250, Saunders v. Branch
       Banking & Tr. Co., 526 F.3d 142, 146-47 (4th Cir. 2008), and Phillips v. Asset
       Acceptance, 736 F.3d 1076, 1082 (7th Cir. 2013).

              RPM’s assertion that Ms. Webster failed to allege injury-in-fact represents
       an incomplete reading of her Complaint, and of binding Seventh Circuit case law.

(Filing No. 31 at 12–14.)

       In reply, RPM reasserts that it removed Facsimile 3641 from its website and all of its

consuming-facing media in January 2018, and it cannot be held liable based on Facsimile 3641’s

presence on third-party websites such as the Nationwide Multistate Licensing System & Registry

and the Better Business Bureau. RPM argues that Webster’s harm is self-inflicted because she

and her attorney failed to verify the correct method for communicating the debt dispute to RPM.

Furthermore, RPM reasserts that it served a valid Rule 68 offer of judgment, and Webster rejected



                                                 6
that offer thereby mooting her claims. RPM distinguishes the Chapman and Gomez cases cited by

Webster, explaining that those cases involved offers of judgment in class action lawsuits, so those

rulings are inapplicable here. RPM also points to the Seventh Circuit’s unpublished opinion in

Webster v. Bayview Loan Servicing, LLC, 618 F. App’x 864 (7th Cir. 2015) regarding offers of

judgment and mootness, arguing that the Seventh Circuit’s decision concerned a class action

lawsuit, again, making it inapplicable here.

       The Court begins by addressing RPM’s offer of judgment and mootness argument. RPM

offered “the total amount of statutory damages claimed by Plaintiff in the amount of $1,000.00

plus reasonable attorney fees to be determined by the Court.” (Filing No. 30 at 5.) However,

Webster requested both actual damages and statutory damages in her Complaint, so RPM’s offer

of statutory damages did not fully satisfy Webster’s requested relief. Importantly, as the Supreme

Court explained, after an offer is rejected or has expired, the plaintiff remains “emptyhanded,” and

the complaint stands “wholly unsatisfied,” so the claim is not made moot by the rejected or expired

offer. Gomez, 136 S. Ct. at 672. RPM’s attempt to distinguish the decisions in Chapman, Gomez,

and Webster on the basis of class actions is unavailing because those courts did not limit their

holdings about offers of judgment and mootness to class actions. In those cases, the analysis and

decision regarding offers of judgment and mootness were within the courts’ consideration and

discussion of the plaintiffs’ individual claims. See Gomez, 136 S. Ct. at 667–72; Chapman, 796

F.3d at 785–87; Webster, 618 F. App’x at 866. The Court concludes that the issue of offers of

judgment and mootness does not warrant judgment on the pleadings in favor of RPM.

       In addition, the Court is not persuaded by RPM’s assertion that Webster did not allege an

injury-in-fact and therefore lacked standing. The Seventh Circuit held in Evans that the failure to

report a disputed debt as being disputed to a credit reporting agency is an injury-in-fact for standing




                                                  7
purposes for a Section 1692e(8) claim because there is a real risk of financial harm caused by an

inaccurate credit rating, and RPM’s contrary argument arises from its incomplete reading of the

Complaint. RPM did not reply to this argument raised by Webster in her Response Brief. Because

of its failure to reply to this argument, RPM has conceded these points regarding injury-in-fact.

See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“[f]ailure to respond to an

argument . . . results in waiver,” and “silence leaves us to conclude” a concession); United States

v. Farris, 532 F.3d 615, 619 (7th Cir. 2008) (where a party “failed to respond to the [opposing

party’s] argument in a Reply Brief, . . . we find that [the party] waived” his argument); Myers v.

Thoman, 2010 U.S. Dist. LEXIS 107502, at *11 (S.D. Ind. Oct. 6, 2010) (“The Seventh Circuit

has clearly held that a party who fails to respond to points made . . . concedes those points.”);

Cintora v. Downey, 2010 U.S. Dist. LEXIS 19763, at *12 (C.D. Ill. Mar. 4, 2010) (“The general

rule in the Seventh Circuit is that a party’s failure to respond to an opposing party’s argument

implies concession.”). In any event, Webster’s argument is well-taken, and the Court concludes

that Webster sufficiently alleged an injury-in-fact to support an FDCPA claim.

       Finally, the parties’ factual dispute regarding Facsimile 3641 and RPM’s receipt of the

dispute letter is inapposite at this stage of the litigation. The factual allegations in the Complaint

are accepted as true and all inferences are drawn in favor of Webster as the non-moving party

when considering the Motion for Judgment on the Pleadings. See Emergency Servs. Billing, 668

F.3d at 464; Pisciotta, 499 F.3d at 633; N. Ind. Gun & Outdoor Shows, 163 F.3d at 452. Under

this standard, the Court accepts the allegations that Webster sent her letter disputing the debt to

Facsimile 3641, and RPM received the letter. Then RPM reported or verified the debt to

TransUnion in November 2018 without also notifying TransUnion that the debt was disputed.

These allegations are sufficient to assert an FDCPA claim. “[C]ourts grant a Rule 12(c) motion




                                                  8
only if it appears beyond doubt that the plaintiff cannot prove any facts that would support his

claim for relief.” N. Ind. Gun & Outdoor Shows, 163 F.3d at 452. Such is not the case here, so

judgment on the pleadings is not warranted.

                                    IV. CONCLUSION

       For the reasons stated above, the Court DENIES RPM’s Motion for Judgment on the

Pleadings (Filing No. 29). This action may proceed on Webster’s claim.

       SO ORDERED.

Date: 10/21/2019




 DISTRIBUTION:

 Mary E. Philipps                                  John Thomas Steinkamp
 PHILIPPS AND PHILIPPS, LTD.                       JOHN STEINKAMP & ASSOCIATES
 mephilipps@aol.com                                John@johnsteinkampandassociates.com

 David J. Philipps                                 Brittney Rykovich
 PHILIPPS AND PHILIPPS, LTD.                       GORDON REES SCULLY MANSUKHANI
 davephilipps@aol.com                              brykovich@grsm.com

 Angie K. Robertson                                Kelly V. Milam
 PHILIPPS AND PHILIPPS, LTD.                       GORDON REES SCULLY MANSUKHANI
 angie@philippslegal.com                           kmilam@grsm.com




                                               9
